DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 18 June 2020 and reviewed by the Examiner.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  “wherein each synthetic image is generated …” should be “each of the plurality of synthetic images” to keep a consistent claim language throughout.  Appropriate correction is required.
Claims 1 and 13 are objected to because of the following informalities:  “the synthetic images” in lines 8-9 of claim 1 and claim 13 should be “the plurality of synthetic images” to keep a consistent claim language throughout.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  “actuate the one or more vehicle components based on the planned actuation based on the identified one or more physical landmarks” should be “actuate the one or more vehicle components based on the planned actuation associated with the physical landmark” to keep a consistent claim language throughout.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  “wherein the instructions further include instructions to identify the physical landmark when the similarity measure of a first plurality of the feature vectors is above a threshold and to identify a second physical landmark based when the similarity measure of a second plurality of the feature vectors is above the threshold” should be “wherein the instructions further include instructions to identify the physical landmark when the similarity measure of a first set of the feature vectors is above a threshold and to identify another physical landmark based when the similarity measure of a second set of the feature vectors is above the threshold” to avoid confusion.  Appropriate correction is required.

Claims 7 and 17 are objected to because of the following informalities:  “a mean feature vector of the synthetic images” should be “a mean feature vector of the plurality of synthetic images” to keep a consistent claim language throughout.  Appropriate correction is required.


Claim 14 is objected to because of the following informalities:  “further comprising generating a route for a vehicle, to identify one or more physical landmarks along the route and planning actuation of the one or more vehicle components based on the identified physical landmarks” should be “further comprising generating a route for a vehicle, identifying one or more physical landmarks along the route and planning actuation of the one or more vehicle components based on the identified one or more physical landmarks” to keep a consistent claim language throughout.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  “assigning a maneuver with each identified physical landmark” appears to be a typographical error and should be “assigning a maneuver to each identified physical landmark”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite because of the recited limitation “the feature vectors” in line 3. It is unclear, to the Examiner, which of the multiple different feature vectors previously recited in claims 1 and 5 Applicant is referring back to. Claim 6 is indefinite for similar reasons since it is unclear, to the Examiner, which feature vectors Applicant is referring to from all the feature vectors previously recited in claims 1 and 5.

Claim 7 is indefinite because of the recited limitations “a plurality of received images”. It is unclear, to the Examiner, whether there is any connection between the second received message recited in claim 1 and “a plurality of received images” recited in claim 7 or not.

Claim 17 is indefinite because of the recited limitations “a plurality of received images”. It is unclear, to the Examiner, whether there is any connection between the second received message recited in claim 13 and “a plurality of received images” recited in claim 17 or not.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (NPL “Real-Time Image Matching Based on Multiple View Kernel Projection) in view of Turkelson (US20200193552A1) in further view of Passot (US20170329333A1).
Regarding claim 1, Wang discloses receive an image including a physical landmark (see at least Figures 1(b), 10(a),10(b) and section “4.1 Offline training stage”); outputting a plurality of synthetic images, wherein each synthetic image is generated by simulating at least one ambient feature in the received image (see at least section “4.1 Offline training stage” and 1st paragraph of section “5. Experimental result”); generating respective feature vectors for each of the plurality of synthetic images (see at least section “4.1 Offline training stage”); and identifying the physical landmark in a second received image based on a similarity measure between the feature vectors of the synthetic images and a feature vector of the second received image, the similarity measure being one of a probability distribution difference or a geometrical distance (see at least section “4.2 Feature set construction for query image”, section “4.3 Establishing feature correspondences” and section “5.1 Effect of projection kernels”).
Wang fails to disclose for the similarity measure to be one of a probability distribution difference or a statistical distance. However, such matter is suggested by Turkelson (see at least [0025] and [0053]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wang to incorporate the teachings of Turkelson which teaches the similarity measure being one of a probability distribution difference or a statistical distance since they are both directed to image matching and incorporation of the teachings of Turkelson would have been obvious since it would have been obvious to try by choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
While Wang discloses the importance of image matching in all intelligent vision processing and understanding systems with examples such as automated image registration, object recognition, image database retrieval, 3D scene reconstruction and vision-based autonomous navigation (see at least 1st paragraph of section “1. Introduction”); Wang as modified by Turkelson does not explicitly disclose a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to: actuate one or more vehicle components upon identifying the physical landmark in a second received image. However, such matter is suggested by Passot (see at least [0009], [0081], [0082], [0084]-[0086], [0088]-[0090], [0092], [0093], [0121] and [0122]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wang as modified by Turkelson to incorporate the teachings of Passot which teaches a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to: actuate one or more vehicle components upon identifying the physical landmark in a second received image since they are all directed to image matching and Wang discloses that image matching applies to autonomous navigation systems; therefore, one of ordinary skill in the art would have found it obvious to incorporate the teachings of Passot and modify Wang accordingly in order to increase the utility and efficiency of the overall system. Given the disclosure of Wang as modified by Turkelson including identifying the physical landmark in a second received image based on a similarity measure between the feature vectors of the synthetic images and a feature vector of the second received image, the similarity measure being one of a probability distribution difference or a statistical distance, it would have been obvious that modification of Wang as modified by Turkelson by Passot’s teachings of actuate one or more vehicle components upon identifying the physical landmark in a second received image would result in actuating one or more vehicle components upon identifying the physical landmark in a second received image based on a similarity measure between the feature vectors of the synthetic images and a feature vector of the second received image, the similarity measure being one of a probability distribution difference or a statistical distance in order to have a useful and reliable overall system.

Regarding claim 2, Wang as modified by Turkelson does not explicitly disclose generate a route for a vehicle, to identify one or more physical landmarks along the route, and to plan actuation of the one or more vehicle components based on the identified one or more physical landmarks. However, such matter is suggested by Passot (see at least [0009], [0081], [0082], [0084]-[0086], [0088]-[0090], [0092], [0093], [0121] and [0122]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wang as modified by Turkelson to incorporate the teachings of Passot which teaches generate a route for a vehicle, to identify one or more physical landmarks along the route, and to plan actuation of the one or more vehicle components based on the identified one or more physical landmarks since they are all directed to image matching and Wang discloses that image matching applies to autonomous navigation systems; therefore, one of ordinary skill in the art would have found it obvious to incorporate the teachings of Passot and modify Wang as modified by Turkelson accordingly in order to increase the utility and efficiency of the overall system. 

Regarding claim 3, Wang as modified by Turkelson discloses to identify the physical landmark in the second received image (see at least Wang Figures 1(b), 10(a), 10(b); section “4.2 Feature set construction for query image”, section “4.3 Establishing feature correspondences” and section “5.1 Effect of projection kernels”).
Wang as modified by Turkelson does not explicitly disclose while the vehicle is traveling along the route, collect the second received image with a camera, and to actuate the one or more vehicle components based on the planned actuation based on the identified one or more physical landmarks. However, such matter is suggested by Passot (see at least [0009], [0081], [0082], [0084]-[0086], [0088]-[0090], [0092], [0093], [0121] and [0122]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wang as modified by Turkelson to incorporate the teachings of Passot which teaches while the vehicle is traveling along the route, collect the second received image with a camera, and to actuate the one or more vehicle components based on the planned actuation based on the identified one or more physical landmarks since they are all directed to image matching and Wang discloses that image matching applies to autonomous navigation systems; therefore, one of ordinary skill in the art would have found it obvious to incorporate the teachings of Passot and modify Wang as modified by Turkelson accordingly in order to increase the utility and efficiency of the overall system. 

Regarding claim 4, Wang as modified by Turkelson does not explicitly disclose to assign a maneuver to each identified physical landmark on the route, the maneuver being one of a left turn, a right turn, or a straight path. However, such matter is suggested by Passot (see at least Figures 1A, 1B; [0041], [0084], [0086], [0088] and [0149]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wang as modified by Turkelson to incorporate the teachings of Passot which teaches to assign a maneuver to each identified physical landmark on the route, the maneuver being one of a left turn, a right turn, or a straight path since they are all directed to image matching and Wang discloses that image matching applies to autonomous navigation systems; therefore, one of ordinary skill in the art would have found it obvious to incorporate the teachings of Passot and modify Wang as modified by Turkelson accordingly in order to increase the utility and efficiency of the overall system. 

Regarding claim 5, Wang as modified by Turkelson and Passot discloses wherein the instructions further include instructions to identify a plurality of feature vectors associated with the physical landmark, and to identify the similarity measure of the feature vectors (see at least Wang section “4.1 Offline training stage”, section “4.2 Feature set construction for query image”, section “4.3 Establishing feature correspondences” and section “5.1 Effect of projection kernels”).

Regarding claim 6, Wang discloses to identify the physical landmark (an object) according to the similarity measure of a first/second plurality of the feature vectors (see at least Figures 1(b), 10(a), 10(b); section “4.2 Feature set construction for query image”, section “4.3 Establishing feature correspondences” and section “5.1 Effect of projection kernels”).
Wang does not explicitly disclose to identify the object when the similarity measure of a first plurality of the feature vectors is above a threshold and to identify a second object based when the similarity measure of a second plurality of the feature vectors is above the threshold. However, such matter is suggested by Turkelson (see at least [0028], [0053], [0065] and [0075]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wang to incorporate the teachings of Turkelson which teaches to identify the object when the similarity measure of a first plurality of the feature vectors is above a threshold and to identify a second object based when the similarity measure of a second plurality of the feature vectors is above the threshold since they are both directed to image matching and incorporation of the teachings of Turkelson would increase accuracy by specifying a direct decision making method and thereby increase reliability of the overall system.

	Regarding claim 8, Wang fails to disclose wherein the statistical distance is a Mahalanobis distance. However, such matter is suggested by Turkelson (see at least [0025] and [0053]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wang to incorporate the teachings of Turkelson which teaches wherein the statistical distance is a Mahalanobis distance.since they are both directed to image matching and incorporation of the teachings of Turkelson would have been obvious since it would have been obvious to try by choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.

Regarding claim 10, Wang as modified by Turkelson and Passot discloses wherein the ambient feature is one of an insolation, precipitation, cloudiness, an amount of traffic, or a change in viewing angle (see at least Wang section “4.1 Offline training stage” and 1st paragraph of section “5. Experimental result”).

Regarding claims 13-16 and 18, claims 13-16 and 18 are commensurate in scope with claims 1-4 and 10, respectively. See above for rejection of claims 1-4 and 10.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (NPL “Real-Time Image Matching Based on Multiple View Kernel Projection) in view of Turkelson (US20200193552A1) in further view of Passot (US20170329333A1) in yet further view of Fei (CN110717458A).
Regarding claim 7, Wang as modified by Turkelson and Passot discloses to identify a similarity measure between the feature vectors of the synthetic images and feature vectors of a plurality of received images and to identify the physical landmark (an object) (see at least Wang Figures 1(b), 10(a), 10(b); section “4.2 Feature set construction for query image”, section “4.3 Establishing feature correspondences”, section “5.1 Effect of projection kernels” and section “5.3 Matching accuracy and robustness”).
Wang as modified by Turkelson and Passot does not explicitly disclose to identify a similarity measure between a mean feature vector of the sample images and feature vectors of a plurality of received images and to identify the object when the similarity measure is above a threshold. However, such matter is suggested by Fei (see at least [0054]-[0064]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wang as modified by Turkelson and Passot to incorporate the teachings of Fei which teaches to identify a similarity measure between a mean feature vector of the sample images and feature vectors of a plurality of received images and to identify the object when the similarity measure is above a threshold since they are all directed to image matching and incorporation of the teachings of Fei would reduce the amount of computation of the overall system (see at least Fei [0060]).

Regarding claim 17, claim 17 is commensurate in scope with claim 7. See above for rejection of claim 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (NPL “Real-Time Image Matching Based on Multiple View Kernel Projection) in view of Turkelson (US20200193552A1) in further view of Passot (US20170329333A1) in yet further view of He (WO2019232772A1).
Regarding claim 9, Wang as modified by Turkelson and Passot fails to disclose wherein the probability distribution difference is a KL divergence. However, such matter is suggested by He (see at least [0009] and [0060]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wang as modified by Turkelson and Passot to incorporate the teachings of He which teaches wherein the probability distribution difference is a KL divergence since it would have been obvious to try.


Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (NPL “Real-Time Image Matching Based on Multiple View Kernel Projection) in view of Turkelson (US20200193552A1) in further view of Passot (US20170329333A1) in yet further view of Porikli (US20070183629A1).
Regarding claim 11, Wang as modified by Turkelson and Passot discloses to generate the feature vectors of the plurality of synthetic images (see at least Wang section “4.1 Offline training stage”).
Wang as modified by Turkelson and Passot does not explicitly disclose to generate a covariance matrix of the feature vectors of the plurality of images, to generate an inverse covariance matrix that is a matrix inverse of the covariance matrix, and to determine the similarity measure based on at least one of the covariance matrix or the inverse covariance matrix. However, such matter is suggested by Porikli (see at least [0025], [0035]-[0040], [0056]-[0069] and [0086]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wang as modified by Turkelson and Passot to incorporate the teachings of Porikli which teaches to generate a covariance matrix of the feature vectors of the plurality of images, to generate an inverse covariance matrix that is a matrix inverse of the covariance matrix, and to determine the similarity measure based on at least one of the covariance matrix or the inverse covariance matrix since they are all directed to image matching and incorporation of the teachings of Porikli would increase accuracy and thereby increase safety and reliability.

Regarding claim 19, claim 19 is commensurate in scope with claim 11. See above for rejection of claim 11.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (NPL “Real-Time Image Matching Based on Multiple View Kernel Projection) in view of Turkelson (US20200193552A1) in further view of Passot (US20170329333A1) in yet further view of Brown (US20200051252A1).
Regarding claim 12, Wang as modified by Turkelson and Passot discloses to generate the feature vectors of the plurality of synthetic images (see at least Wang section “4.1 Offline training stage”).
Wang as modified by Turkelson and Passot does not explicitly disclose to generate the feature vectors of the plurality of synthetic images with a machine learning program. However, such matter is suggested by Brown (see at least [0021] and [0041]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wang as modified by Turkelson and Passot to incorporate the teachings of Porikli which teaches to generate the feature vectors of the plurality of synthetic images with a machine learning program since they are all directed to image matching and incorporation of the teachings of Porikli would increase accuracy and thereby increase safety and reliability.

Regarding claim 20, claim 20 is commensurate in scope with claim 12. See above for rejection of claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667    

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667